UNITED STATES, Appellee

                                         v.

          Stephen P. CHATFIELD, Lieutenant Junior Grade
                       U.S. Navy, Appellant

                                  No. 08-0615
                        Crim. App. No. 200602256

       United States Court of Appeals for the Armed Forces

                         Argued February 5, 2009

                          Decided June 26, 2009

RYAN, J., delivered the opinion of the Court, in which EFFRON,
C.J., and BAKER, ERDMANN, and STUCKY, JJ., joined.


                                     Counsel

For Appellant:    Lieutenant Kathleen L. Kadlec, JAGC, USN
(argued).

For Appellee: Captain Geoffrey S. Shows, USMC (argued); Brian
K. Keller, Esq., and Major Tai D. Le, USMC.

Amicus Curiae for Appellant: Natasha Nisttahuz (law student)
(argued); Daniel H. Benson, Esq. (supervising attorney), Clayton
Hightower (law student), Scott Luu (law student), Eric R. Pace
(law student) (on brief); Charles Pelowski (law student) -- of
the Texas Tech School of Law.

Amicus Curiae for Appellee: Jonathon C. Clark (law student)
(argued); Richard D. Rosen, Esq. (supervising attorney), James
V. Leito IV (law student); Jared M. Miller (law student), James
J. Mustin (law student), Courtney G. Stamper (law student) (on
brief) -- of the Texas Tech University School of Law.

Military Judge:    Daniel E. O’Toole


            THIS OPINION IS SUBJECT TO REVISION BEFORE FINAL PUBLICATION.
United States v. Chatfield, No. 08-0615/NA


       Judge RYAN delivered the opinion of the Court.

                          I.   Introduction

       This case presents the questions whether the military judge

properly admitted statements Appellant gave to a civilian police

officer after being brought to the police station by his

executive officer (XO), and whether the evidence was legally

sufficient to support the guilty verdict.1    Under the facts as

found by the military judge, and credited as not clearly

erroneous by the United States Navy-Marine Corps Court of

Criminal Appeals (CCA) and this Court, we agree that Appellant’s

statements were voluntary and properly admitted into evidence.

Because Appellant was not in custody at any time, he was not

entitled to receive warnings under Miranda v. Arizona, 384 U.S.
436, 444 (1966).    Further, the record demonstrates that

Appellant’s statements were the product of his free will and

thus voluntarily given.    Considering these statements along with

the other evidence presented at trial, there was legally




1
    We granted the following issues:

       I. WHETHER THE LOWER COURT ERRED IN HOLDING THAT THE
       MILITARY JUDGE DID NOT ABUSE HIS DISCRETION IN FAILING
       TO SUPPRESS APPELLANT’S STATEMENT TO CIVILIAN
       AUTHORITIES AS INVOLUNTARY.

       II. WHETHER THE LOWER COURT ERRED IN HOLDING THAT THE
       EVIDENCE WAS LEGALLY SUFFICIENT TO AFFIRM APPELLANT’S
       CONVICTION.


                                  2
United States v. Chatfield, No. 08-0615/NA


sufficient evidence to support the verdict.    The decision of the

CCA is affirmed.2

                          II.   Background

     On October 13, 2004, Appellant, Ensign (ENS) R, and several

other servicemembers assigned to the USS Austin went on liberty

to Jacksonville Beach, Florida.   Early the next morning, ENS R

filed a police report and complaint with the Jacksonville Beach

Police Department against Appellant for sexual assault.

Appellant was later interviewed by civilian Detective Amonette,

of the Jacksonville Beach Police Department.    By the end of the

interview, Appellant had provided oral and written inculpatory

statements to Detective Amonette.     These statements were

introduced into evidence at Appellant’s general court-martial,

which ultimately convicted Appellant, contrary to his pleas, of

committing an indecent assault on ENS R in violation of Article

134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 934

(2000).   The convening authority approved the conviction and the

adjudged sentence of a dismissal.     The CCA affirmed, finding

that the military judge did not abuse his discretion by

admitting Appellant’s statements.     United States v. Chatfield,


2
  Oral argument in this case was heard at the Texas Tech
University School of Law, Lubbock, Texas, as part of the Court’s
“Project Outreach.” See United States v. Mahoney, 58 M.J. 346,
347 n.1 (C.A.A.F. 2003). This practice was developed as part of
a public awareness program to demonstrate the operation of a
federal court of appeals and the military justice system.


                                  3
United States v. Chatfield, No. 08-0615/NA


No. NMCCA 200602256, 2008 CCA LEXIS 143, at *11 2008 WL 961497,

at *4 (N-M. Ct. Crim. App. Apr. 10, 2008) (unpublished).

                              A.   Facts

     Detective Amonette contacted the USS Austin and spoke with

Commander (CDR) Landis, the XO, and requested to speak with

Appellant, if possible.3   CDR Landis told Detective Amonette that

Appellant was on shore leave, but that CDR Landis would inform

Appellant when he returned that Detective Amonette wished to

speak with him.   CDR Landis and the commanding officer of the

USS Austin discussed the allegations, but decided not to pursue

any action against Appellant under the UCMJ at that time.

Although CDR Landis spoke with a Naval Criminal Investigative

Service (NCIS) agent to coordinate the communication with local

law enforcement, CDR Landis did not ask NCIS to begin a military

investigation of Appellant.




3
  As a threshold matter, we agree with the CCA’s conclusion that
the military judge’s findings of fact concerning Appellant’s
interview are not clearly erroneous, Chatfield, 2008 CCA LEXIS
143, at *8, 2008 WL 961497, at *3. Consequently, the following
summary of facts related to Appellant’s statements is largely
derived from those findings. In his brief to this Court,
Appellant challenges several of the military judge’s factual
findings as erroneous and also asserts the military judge failed
to credit certain testimony given by witnesses at the
suppression hearing. Contrary to these assertions, we find that
the factual findings challenged by Appellant are either
irrelevant to the issues at hand or adequately supported by the
record. Those disputed findings that bear on the outcome of
this case are analyzed within the discussion section below.


                                   4
United States v. Chatfield, No. 08-0615/NA


     When Appellant returned to the USS Austin, CDR Landis sent

word to him that the Jacksonville Beach Police wished to talk to

him and that, if Appellant was willing, CDR Landis would arrange

a way for him to attend the interview.   CDR Landis did not speak

directly with Appellant, but rather sent him the message by way

of one of two department heads.   CDR Landis could not remember

which department head, Lieutenant Commander (LCDR) Hofheinz or

Lieutenant (LT) Compton, he instructed to notify Appellant.

Because the ship was sailing the next day, CDR Landis also told

the department head that if Appellant wanted to speak with the

police, the interview would have to take place that day.

Appellant testified that department head LCDR Hofheinz told him

to change into civilian clothes and to go to the chaplain’s

stateroom, without disclosing why.    In the stateroom, the

chaplain informed Appellant of the accusations against him.

     Some time later, CDR Landis received word back that

Appellant was willing to speak with the police.   It is not clear

whether this word came from LCDR Hofheinz, LT Compton, or the

chaplain.   CDR Landis and LCDR Hofheinz then went to the

chaplain’s stateroom, where CDR Landis knocked on the door and

said “Let’s go.”   Concerned about not embarrassing Appellant in

front of the rest of the crew, CDR Landis informed the officer

on duty that he and Appellant, along with LCDR Hofheinz and the




                                  5
United States v. Chatfield, No. 08-0615/NA


chaplain, were going ashore for dinner.    The four then left the

ship and drove by car to the Jacksonville Beach police station.

     During the ride to the police station, CDR Landis discussed

the plan to drop Appellant off for the interview, while the

other three officers would wait at a nearby restaurant.   At no

point did Appellant object or express resistance to going to the

police station.   Appellant admitted during his suppression

hearing testimony that CDR Landis “never told him he had to go

to the police interview and never told him to make a statement

to the police.”

     Detective Amonette met Appellant and CDR Landis at the

police station around 7:00 that evening.   As it was a Saturday,

there were no other police present at the station.   When they

arrived at the police station, CDR Landis and Appellant exited

the car.   Although CDR Landis testified he expected Appellant to

follow him into the station, CDR Landis did not physically

escort him in -- CDR Landis did not open the car door for

Appellant or hold his arm.   Once CDR Landis and Appellant were

inside, Detective Amonette spoke with CDR Landis in the presence

of Appellant.   Detective Amonette stated that the interview

would only last a few minutes and that CDR Landis could wait at

the station.    CDR Landis answered that he and the others were

going to have dinner at a nearby restaurant.   Detective Amonette

and CDR Landis exchanged phone numbers with the understanding


                                  6
United States v. Chatfield, No. 08-0615/NA


that Detective Amonette would either drop Appellant off to join

the others at the restaurant or call CDR Landis to pick up

Appellant.

     After CDR Landis and the other officers left, Detective

Amonette brought Appellant into his office, rather than one of

the station’s interrogation rooms.   This office contained

typical office furniture and Detective Amonette’s personal

effects.   Appellant was neither handcuffed nor placed under

arrest at this time.   During the interview, Detective Amonette

sat at his desk, while Appellant sat in a chair across from the

detective.   The office doors were open and Appellant had

unimpeded access to them.

     The military judge found the evidence was insufficient to

show that Appellant was advised of his Miranda rights prior to

the interview.4   Detective Amonette did not specifically tell

Appellant that he was free to leave or that he did not have to

make a statement.   After five to ten minutes of questions,

Appellant made a written statement to the effect that he did not


4
  At the suppression hearing, Detective Amonette testified that
his usual practice was to give Miranda warnings before
interviews that involved serious charges, such as the charge in
this case, but could not recall specifically whether he had
warned Appellant. At trial, Detective Amonette testified that
he had consulted his notes and confirmed he had given the
Miranda warnings prior to the interview. However, this
testimony played no part in the military judge’s ruling on the
motion to suppress because it occurred after he issued the
ruling.


                                 7
United States v. Chatfield, No. 08-0615/NA


remember the events on the night in question.   Before concluding

the interview, Detective Amonette mentioned to Appellant that

the victim had undergone a forensic exam and asked whether

Appellant’s DNA might be found on the victim.   Appellant then

asked whether DNA could come from a finger.   After Detective

Amonette answered that it could, Appellant admitted that he

touched the victim “down below” and might have penetrated her.

Detective Amonette was surprised that Appellant gave a

statement.   Detective Amonette consulted the state attorney and

then called ENS R to see if she wanted to pursue the matter.

After the call to ENS R, Detective Amonette was instructed by

the state attorney to arrest Appellant.   The total time that

elapsed between the start of the interview and Appellant’s

arrest was less than one hour, and the interview “was conducted

in a conversational manner without the use of intimidating or

coercive techniques.”

                B.   Appellant’s Motion to Suppress

     At his court-martial, Appellant moved to suppress the

statements he made to Detective Amonette.    Specifically,

Appellant argued that his confession was obtained in violation

of his Fifth Amendment privilege against self-incrimination.

This argument was based on Appellant’s assertions that:      (1) CDR

Landis’s actions were tantamount to an order that Appellant give

Detective Amonette a statement; (2) Detective Amonette failed to


                                 8
United States v. Chatfield, No. 08-0615/NA


give Appellant Miranda warnings despite the fact that he was in

custody; and (3) the coercive actions of the civilian police

overbore Appellant’s free will, making his resulting statements

involuntary.   At the suppression hearing, the Government

presented testimony by Detective Amonette and CDR Landis.     The

defense presented testimony by the department head LCDR Hofheinz

and by Appellant, who testified for the limited purpose of the

suppression hearing, pursuant to Military Rule of Evidence

304(f).   Neither the chaplain nor LT Compton testified.

     As relevant to the granted issue regarding the statements

to Detective Amonette, the military judge’s conclusions of law

were that:   (1) Appellant was not in custody and Detective

Amonette was not required to administer Miranda warnings before

the interview; (2) CDR Landis’s actions did not amount to an

order to Appellant to make a statement to Detective Amonette;

and (3) the civilian police’s actions were not coercive.5     In


5
  In addition, in response to Appellant’s argument that his
statements should be suppressed due to CDR Landis’s failure to
give Appellant warnings under Article 31(b), UCMJ, 10 U.S.C.
§ 831(b) (2000), the military judge found that CDR Landis never
questioned Appellant. By its terms, Article 31(b), UCMJ, only
applies when a member of the military “interrogate[s], or
request[s] any statement from, an accused or a person suspected
of an offense[.]” Article 31(b), UCMJ.    Further, the military
judge also found that CDR Landis’s actions were not part of a
military or civilian law enforcement investigation. See United
States v. Loukas, 29 M.J. 385, 387 (C.M.A. 1990) (holding that
Article 31, UCMJ, is only triggered when there is a questioner
acting in an official capacity and the questioning is done as
part of an official law enforcement investigation). Appellant


                                 9
United States v. Chatfield, No. 08-0615/NA


light of these conclusions, the military judge held that

Appellant’s statements to Detective Amonette were admissible.

     In support of his ruling, the military judge entered

findings of fact and made credibility determinations for CDR

Landis, Detective Amonette, and Appellant.      He concluded that

CDR Landis was “a highly credible witness” who was “forthright

and responsive in his answers.”     Detective Amonette was

“sincere” and “honest” although also an “ill-prepared witness.”

Finally, the military judge found Appellant was a “defensive”

witness with an “aggressive attitude” who was “unconvincing due

to the manner, tone, and content of his responses.”

                           III.   Discussion

                      A.   Standard of Review

     A military judge’s denial of a motion to suppress a

confession is reviewed for an abuse of discretion.     United

States v. Pipkin, 58 M.J. 358, 360 (C.A.A.F. 2003).      We will not

disturb a military judge’s findings of fact unless they are

clearly erroneous or unsupported by the record.     United States

v. Leedy, 65 M.J. 208, 213 (C.A.A.F. 2007).      However, we review

de novo any conclusions of law supporting the suppression

ruling, including:   (1) whether someone is in custody for the


did not challenge the military judge’s conclusion that no
Article 31, UCMJ, warnings were required, either before the CCA
or in his brief to this Court, and we decline to revisit that
issue here.



                                   10
United States v. Chatfield, No. 08-0615/NA


purposes of Miranda warnings, Thompson v. Keohane, 516 U.S. 99,

112-13 (1995); or (2) whether a confession is involuntary,

Arizona v. Fulminante, 499 U.S. 279, 287 (1991); United States

v. Bubonics, 45 M.J. 93, 94 (C.A.A.F. 1996).

                   B.   Custodial Interrogations

     The Fifth Amendment provides that “[n]o person . . . shall

be compelled in any criminal case to be a witness against

himself[.]”   U.S. Const. amend. V.   In Miranda, the Supreme

Court held that “the prosecution may not use statements, whether

exculpatory or inculpatory, stemming from custodial

interrogation of the defendant unless it demonstrates the use of

procedural safeguards effective to secure the privilege against

self-incrimination.” 384 U.S. at 444.   It further held that the

safeguard must take the form of specific warnings –- “[p]rior to

any questioning, the person must be warned that he has a right

to remain silent, that any statement he does make may be used as

evidence against him, and that he has a right to the presence of

an attorney, either retained or appointed.”    Id.   Appellant

argues that his statements should have been suppressed based on

Detective Amonette’s failure to give him these Miranda warnings

before the interview began.   The Government asserts that

warnings were not required because Appellant was not in custody

during his interview.




                                 11
United States v. Chatfield, No. 08-0615/NA


     In Miranda, the Supreme Court defined custodial

interrogation as “questioning initiated by law enforcement

officers after a person has been taken into custody or otherwise

deprived of his freedom of action in any significant way.”       Id.

(emphasis added).   To answer the question whether an accused is

in custody for purposes of Miranda, we consider “all of the

circumstances surrounding the interrogation” to determine “how a

reasonable person in the position of the [accused] would gauge

the breadth of his or her freedom of action.”    Stansbury v.

California, 511 U.S. 318, 322, 325 (1994) (quotation marks

omitted).   The Supreme Court has stated that two inquiries are

essential to a custody determination:    “first, what were the

circumstances surrounding the interrogation; and second, given

those circumstances, would a reasonable person have felt he or

she was not at liberty to terminate the interrogation and

leave.”   Thompson, 516 U.S. at 112.    We consider the facts

objectively in the context of a reasonable person’s perception

when situated in Appellant’s position.    See Berkemer v. McCarty,

468 U.S. 420, 442 (1984) (holding that a policeman’s subjective

belief did not bear on whether an accused was in custody).

     To be considered in custody for purposes of Miranda, a

reasonable person in Appellant’s position must have believed he

or she was restrained in a “formal arrest or restraint on

freedom of movement of the degree associated with a formal


                                12
United States v. Chatfield, No. 08-0615/NA


arrest.”   California v. Beheler, 463 U.S. 1121, 1125 (1983) (per

curiam) (quotation marks and citation omitted).   As an initial

matter, there is no per se rule that whenever a suspect appears

at a police station for questioning, the suspect is therefore in

custody.   See id. (“[W]e have explicitly recognized that Miranda

warnings are not required ‘simply because the questioning takes

place in the station house.’” (quoting Oregon v. Mathiason, 429
U.S. 492, 495 (1977))).   The Supreme Court has looked to several

factors when determining whether a person has been restrained,

including:   (1) whether the person appeared for questioning

voluntarily; (2) the location and atmosphere of the place in

which questioning occurred, and (3) the length of the

questioning.   See Mathiason, 429 U.S. at 495 (finding no custody

when the appellant voluntarily went to the police station, where

he was immediately told he was not under arrest, and left after

a thirty-minute interview).   In addition, the federal circuit

courts of appeals have evaluated the circumstances of an

interrogation based on a variety of factors, including “‘the

number of law enforcement officers present at the scene [and]

the degree of physical restraint placed upon the suspect.’”

United States v. Mittel-Carey, 493 F.3d 36, 39 (1st Cir. 2007)

(quoting United States v. Masse, 816 F.2d 805, 809 (1st Cir.

1987) (finding custody where the appellant was physically




                                13
United States v. Chatfield, No. 08-0615/NA


restrained by eight officers in his home and questioned for

ninety minutes to two hours).

      We conclude, in agreement with the military judge and the

CCA, that Appellant was not in custody.   Appellant asserts that

the mere involvement of CDR Landis and other officers created a

custodial situation from the time he learned from the chaplain

that civilian authorities wanted to speak to him up to and

including his interview with the civilian police.   However, the

facts as found by the military judge support the military

judge’s conclusion that Appellant was not in custody.

1.   Voluntary Appearance

      As to whether Appellant appeared for questioning

voluntarily, we conclude that CDR Landis and the other officers

did not compel Appellant to go to the police station.    First, as

Appellant himself acknowledged, neither CDR Landis nor any other

officer ordered Appellant to go to the station or to answer

questions once he was there.    To the contrary, the military

judge found that CDR Landis gave Appellant a choice whether to

speak to the civilian police and received word back from

Appellant that he voluntarily agreed to go.   Although Appellant

testified that he “felt compelled” to go to the station, he did

not identify any express order from a superior establishing that

obligation.   While Appellant indicated that he felt compelled by

the circumstances of being taken to the police station by his


                                 14
United States v. Chatfield, No. 08-0615/NA


XO, the military judge found that Appellant’s testimony was not

credible, and Appellant has not demonstrated on appeal that the

military judge’s findings of fact related to the alleged

compulsion were clearly erroneous.    United States v. Owens, 51
M.J. 204, 209 (C.A.A.F. 1999).   Second, Appellant was never

physically restrained, either on board the USS Austin or in the

car on the way to the police station.   Third, the actions of CDR

Landis and the other officers were designed to facilitate an

interview prior to the ship leaving if Appellant chose to

participate and to keep the civilian authority’s interest in

Appellant confidential; a fair reading of the record is that

Appellant understood both these things.   Finally, we also find

it telling that much of the communication was made to Appellant

through the chaplain, who is outside the chain of command and

normally is not a conduit through which orders are conveyed.

2.   Environment of the Interview

      Having concluded that Appellant was not ordered to appear

at the station, we will look to the environment created by the

civilian police -- including the location, atmosphere, and

physical restraint involved in the questioning -- to determine

whether that environment resulted in a custodial situation.

Given the other circumstances of the interview, a reasonable

person in Appellant’s situation would have realized that he was

free to leave and would not have believed he was subject to a


                                 15
United States v. Chatfield, No. 08-0615/NA


“formal arrest or restraint on freedom of movement of the degree

associated with a formal arrest.”    Beheler, 463 U.S. at 1125

(quotation marks and citation omitted).

     At the time of the interview, there were no other police

officers at the station.   In front of Appellant, Detective

Amonette stated that it would be a short interview.   Further,

Detective Amonette and CDR Landis made plans for returning

Appellant to the officers for dinner, thereby conveying the

impression that Appellant would not have to remain at the police

station indefinitely.6   Cf. Miranda, 384 U.S. at 468 (stating

that Miranda warnings are designed to prevent the “inherent

pressures” resulting from “an interrogator’s imprecations,

whether implied or expressly stated, that the interrogation will

continue until a confession is obtained”).   Detective Amonette

took Appellant to his office rather than an interrogation room.

They spoke for less than one hour, which included the time

Detective Amonette spent calling the State Attorney and ENS R.

The entire interview was conducted with the office door open.


6
  Appellant disputes the military judge’s finding that there were
plans in place for Appellant to rejoin the other officers for
dinner. However, this finding is supported by CDR Landis’s
testimony that during the ride to the police station he “talked
through the . . . plan to drop [Appellant] off” while “the other
three of us were going to dinner at a restaurant . . . and that
when the interview was completed, he could either call us, or if
we finished dinner, we would come back, pick him up and get him
something to eat before we went back to the ship.”


                                16
United States v. Chatfield, No. 08-0615/NA


Appellant was neither handcuffed nor told he could not leave.

Detective Amonette described the interview as “very relaxed” and

“casual.”   Appellant admitted that Detective Amonette was “not

accusatory” during the interview.       That the interview was not

coercive is also supported by Detective Amonette’s testimony

that he was surprised that Appellant made inculpatory

statements.

     The facts as a whole show that Appellant’s interview, which

was facilitated by members of his command in a manner designed

to avoid embarrassment to Appellant, did not contain the

“inherently compelling pressures” with which the Miranda Court

was concerned. 384 U.S. at 467.     Rather, the atmosphere of the

interview would have made it transparent to a reasonable person

in Appellant’s position that he was not subject to “formal

arrest or restraint on freedom of movement of the degree

associated with a formal arrest.”       Beheler, 463 U.S. at 1125.

              C.   Voluntariness of Appellant’s Confession

     While Miranda warnings provide procedural safeguards to

secure the right against self-incrimination during custodial

interrogations, the Due Process Clauses of the Fifth and

Fourteenth Amendments protect an accused generally against the

admission of any involuntary statements, whether made in or out

of custody.    Dickerson v. United States, 530 U.S. 428, 433-34

(2000) (reviewing the Court’s jurisprudence on involuntary


                                   17
United States v. Chatfield, No. 08-0615/NA


statements).   Appellant asserts that the actions taken by CDR

Landis and Appellant’s other superiors were tantamount to an

order requiring Appellant to give the civilian police a

statement, rendering Appellant’s subsequent statement

involuntary.

     When introducing a confession, the Government has the

burden of showing “the confession is the product of an

essentially free and unconstrained choice by its maker.”

Bubonics, 45 M.J. at 95.     We review the totality of the

circumstances to determine whether Appellant’s “will was

overborne and his capacity for self-determination was critically

impaired.”   Id.   The factors to consider include “‘both the

characteristics of the accused and the details of the

interrogation.’”   Id. (quoting Schneckloth v. Bustamonte, 412
U.S. 218, 226 (1973)).

     This Court has previously found it appropriate to consider

the accused’s age, education, experience, and intelligence as

part of the circumstances bearing on the question whether a

statement was voluntary.   United States v. Freeman, 65 M.J. 451,

454 (C.A.A.F. 2008).   In this case, Appellant was a thirty-six-

year-old officer with about twelve years of experience in the

Navy, including both active and reserve service.    Appellant had

experience with several of his subordinates being investigated

for crimes under the UCMJ.    There is no evidence in the record


                                  18
United States v. Chatfield, No. 08-0615/NA


that Appellant was of low intelligence or had any mental

disability to prevent him from understanding the investigative

procedures.   Overall, Appellant’s characteristics weigh in favor

of his statement being found voluntary.

     Turning to the details of the meeting with Detective

Amonette, the facts of this case do not suggest that CDR Landis

expressly or impliedly ordered Appellant to give a statement to

the civilian police.    Certainly, it is unclear what exact

message was communicated to Appellant regarding the interview,

and the military judge’s findings of fact do not settle this

particular point.    But the military judge expressly found that

CDR Landis sent a message down to Appellant advising him that an

interview would be facilitated should he choose to go -- a

finding supported by the record.      In addition, CDR Landis

testified that he had received word that Appellant had agreed

voluntarily to speak with the civilian police.     The only direct

communication from CDR Landis to Appellant before leaving the

USS Austin was to say “Let’s go” when he arrived at the

chaplain’s office.   None of these statements constituted orders

to Appellant that he was either required to go to the police

station to be interviewed or that he was required to give a

statement once there.

     In addition, the military judge specifically found

Appellant’s testimony that he felt compelled to make a statement


                                 19
United States v. Chatfield, No. 08-0615/NA


was “simply not believable.”   We grant deference to this

determination because “the military judge was in a unique

position to decide the appropriate weight to give appellant’s

assertion of an overborne will.”     United States v. Martinez, 38
M.J. 82, 86 (C.M.A. 1993) (“Where, as here, the military judge

expresses special influence of that unique viewpoint on his

judgment, that expression must weigh heavily in our reaching our

own determination.”).7

     The conclusion that Appellant’s statements were voluntary

is further buttressed by the lack of evidence of any

overreaching tactics employed by Detective Amonette.    As

Appellant himself testified, Detective Amonette was not

accusatory, which supports the military judge’s finding that the

interview was “conversational” in tone.    It was short and

undertaken with the expectation that Appellant would be free to

have dinner with the officers after it was over.    Indeed,

Appellant conceded at argument on the suppression motion that

there were no coercive police tactics employed.

     Viewing the totality of the circumstances, we conclude that

neither CDR Landis’s actions in facilitating Appellant’s

7
  In addition, the military judge’s specific finding regarding
Appellant’s credibility explains why he did not rely on
speculative answers to defense cross-examination, either from
Detective Amonette, that he “had the perception that [Appellant]
had the impression that he had to speak with” him, or from CDR
Landis, that Appellant “could have” felt compelled to appear for
the interview.


                                20
United States v. Chatfield, No. 08-0615/NA


interview nor the interview itself created a situation that

impaired Appellant’s “capacity for self-determination,”

Bubonics, 45 M.J. at 95, to an extent that his subsequent

statements were involuntary.

                             D.   Conclusion

     The events leading up to and taking place during Detective

Amonette’s interview of Appellant created neither a custodial

situation in which Miranda warnings were required nor a coercive

setting in which Appellant’s will was overborne.        We conclude

that Appellant’s statements to Detective Amonette were given

voluntarily, and, as such, the military judge did not abuse his

discretion by admitting them.

                  IV.   Legal Sufficiency of Evidence

     In his second point of error, Appellant alleges the

evidence was legally insufficient for the panel to return a

guilty verdict.    We review questions of legal sufficiency de

novo.   United States v. Young, 64 M.J. 404, 407 (C.A.A.F. 2007).

The test for legal sufficiency is “whether, considering the

evidence in the light most favorable to the prosecution, a

reasonable factfinder could have found all the essential

elements beyond a reasonable doubt.”      United States v. Dobson,

63 M.J. 1, 21 (C.A.A.F. 2006) (citing Jackson v. Virginia, 443
U.S. 307, 319 (1979)).




                                    21
United States v. Chatfield, No. 08-0615/NA


     The elements of indecent assault under Article 134, UCMJ,

are that:    (1) the accused assaulted a person; (2) the act was

done to gratify sexual desires; and (3) the conduct was

prejudicial to good order or of a nature to bring discredit to

the armed forces.   Manual for Courts-Martial, United States pt.

IV, para. 63.b. (2005 ed.).   Appellant specifically asserts the

second element -- that the act was done with the intent to

gratify sexual desires -- was insufficiently proved.   After

reviewing the record, we hold that the evidence produced by the

Government at trial was legally sufficient to prove each element

beyond a reasonable doubt.

     At trial, in addition to the statements made by Appellant

to Detective Amonette, the Government offered testimony from ENS

R that she woke on a bed in the group’s shared hotel room to

find Appellant behind her and her underwear pulled down around

her knees.    She testified that she felt like she had been

penetrated.   Lieutenant Junior Grade (LTJG) Buckner, who

witnessed the incident, testified that he saw Appellant grabbing

ENS R’s breast and saw movement under the covers around ENS R’s

waist.   LTJG Buckner also testified that he saw Appellant turn

away and button his pants after ENS R awoke.    The panel would

have considered this evidence in conjunction with Appellant’s

statements to Detective Amonette that he had rubbed ENS R “down

below” and that he might have penetrated her.   Based on the


                                 22
United States v. Chatfield, No. 08-0615/NA


evidence presented, the panel could have reasonably concluded

that Appellant digitally penetrated ENS R with the intent to

gratify his sexual desires and that this conduct was prejudicial

to good order and discipline or of a nature to bring discredit

to the armed forces.

                          V.   Decision

     We hold that the military judge did not abuse his

discretion by admitting Appellant’s statements to Detective

Amonette and that there was legally sufficient evidence to

support the panel’s verdict.   The decision of the United States

Navy-Marine Corps Court of Criminal Appeals is affirmed.




                                23